Title: To James Madison from the Right Reverend James Madison, 14 May 1809
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
May 14h. 1809 Wg.
Permit me to make known to you, Mr. Greenhow, a very worthy & respectable Inhabitant of this Place, & who wishes to be gratified with your Acquaintance.
I congratulate you, most sincerely, on the irresistible Demonstration, which has been given, of the Wisdom & sound Policy of the Measures of the Genl. Govt, with Respect to our foreign Relations.
Be pleased to present my best Regards to Mrs. Madison, & to beleive, that, I am, Dr Sir with the highest Esteem Yrs most sincerely & Affy.
J Madison
